internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-119689-99 date date x trust trust trust trust trust trust trust a b c d e f g state d1 d2 d3 d4 year year law firm law firm accounting firm dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation incorporated under the laws of state on d1 x elected to be an s_corporation effective d1 the current shareholders of x are trust trust trust trust trust trust trust e and f g as chief financial officer of x represents that trust and trust are grantor trusts pursuant to sec_676 and that trusts are qualified subchapter_s trusts qssts within the meaning of sec_1361 on d2 a and b transferred shares of x to trust trust trust and trust on d3 c and d transferred shares of x to trust trust and trust law firm drafted the trusts on behalf of a b c and d with the intent that trusts would each qualify as a qsst a b c and d used law firm to handle the transfer of shares of x to the trusts each firm believed that the other firm would be responsible for filing the elections under sec_1361 qsst elections for the qssts therefore no qsst elections were filed timely for trusts and x’s s_corporation_election terminated as of d2 e the chief operating officer of x represents that the beneficiaries of trusts will file qsst elections accounting firm unaware of the stock transfers prepared x’s and the shareholders’ tax returns for year and year as if the transfer of shares to the trusts had not taken place lacking understanding of the significance of transferring s_corporation shares to trusts in year x made distributions to a b c and d and failed to make distributions to trusts in d4 accounting firm learned about the stock transfers in order to correct the distributions a and b have made payments to trust trust and trust and c and d have made payments to trust and trust these payments are comprised of the amounts that should have been distributed to the trusts and accrued interest g represents that x’s articles of incorporation authorize the issuance of only one class of stock designated common shares g further represents that the laws of state require that all common stockholders receive identical rights with respect to liquidations and distributions x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary g represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent g further represents that x and its shareholders did not use hindsight in requesting relief sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect for taxable years beginning on or before date provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s_corporation_election terminated on d2 under sec_1362 of the code because the respective beneficiary of trust sec_1 and failed to file an election under sec_1361 furthermore x’s s_corporation_election would have terminated on d3 because the respective beneficiary of trust sec_4 and failed to file an election under sec_1361 we conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 of the code we also conclude that the potential termination of x’s s_corporation_election on d3 would have been inadvertent within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation effective d2 and thereafter provided x’s election to be an s_corporation was valid and was not otherwise terminated under sec_1362 from d2 and d3 respectively trusts and trusts will be treated as trusts described in sec_1361 and the respective beneficiary will be treated for purposes of sec_678 as the owner of that portion of the respective trust that consists of x stock accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 this ruling is conditioned on the filing within days from the date of this letter of any amended returns consistent with x being an s_corporation and an election under sec_1361 for each of trusts if x or its shareholders fail to treat x as described above this ruling shall be null and void sec_1361 provides that a small_business_corporation cannot have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation generally is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances based solely on the representations made and the information submitted we conclude that the distributions made in year to a b c and d that should have been made to one or more of trust or did not create a second class of stock except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code including whether each of the trusts is a qsst under sec_1361 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
